     Case 2:17-cv-08574-DSF-E Document 41 Filed 12/19/18 Page 1 of 4 Page ID #:221



 1   Colin K. McCarthy, Bar No. 215059
     Email Address: ckmccarthy@lanak-hanna.com
 2   Lauren B. Stec, Bar No. 312458
     Email Address: lbstec@lanak-hanna.com
 3   member of LANAK & HANNA, P.C.
     625 The City Drive South, Suite 190
 4   Orange, CA 92868
     Telephone: (714) 620-2350
 5   Facsimile: (714) 703-1610
 6   Attorneys for Defendant,
     K.O.O. CONSTRUCTION, INC.
 7
                               UNITED STATES DISTRICT COURT
 8

 9                            CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA, for the use           CASE NO.: 2:17-cv-08574-DSF-E
11   and benefit of HUDSON P. DAVIS, INC., dba
     DAVIS MECHANICAL SYSTEMS, a                     NOTICE OF WITHDRAWAL OF
12   California corporation,                         ANSWER TO COMPLAINT
13               Plaintiff,
14   v.
15   K.O.O. CONSTRUCTION, INC., a California
     corporation; TRAVELERS CASUALTY AND
16   SURETY COMPANY OF AMERICA, a
     Connecticut corporation,
17
                 Defendants.
18

19

20         PLEASE TAKE NOTICE that Defendant, K.O.O. CONSTRUCTION, INC., a
21   California corporation hereby withdraws its Answer to Complaint filed on December 17,
22   2018 (Dkt. 39).
23
     ///
24

25   ///
26
     ///
27

28   ///

      {2519 25207}                           1
                                    NOTICE OF WITHDRAWAL
     Case 2:17-cv-08574-DSF-E Document 41 Filed 12/19/18 Page 2 of 4 Page ID #:222



 1                                     Respectfully submitted,
 2
     Dated: December 19, 2018          LANAK & HANNA, P.C.
 3

 4
                                       By: /s/ Lauren B. Stec
 5                                         LAUREN B. STEC
                                           Attorneys for Defendant,
 6                                         K.O.O. CONSTRUCTION, INC.
 7
                                           Email: ckmccarthy@lanak-hanna.com

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      {2519 25207}                          2
                                   NOTICE OF WITHDRAWAL
     Case 2:17-cv-08574-DSF-E Document 41 Filed 12/19/18 Page 3 of 4 Page ID #:223



     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
 1         UNITED STATES OF AMERICA/HUDSON P. DAVIS V. K.O.O.
                           CONSTRUCTION, INC.
 2                   CASE NUMBER: 2:17-CV-08574-DSF-E
                            OUR FILE NO. 25207
 3

 4                                   PROOF OF SERVICE
 5
           I am employed in the County of Orange, State of California; I am over the age
 6   of eighteen (18) and not a party to the within action; my business address is 625 The
     City Drive South, Suite 190, Orange, CA 92868. On December 19, 2018, I served the
 7   foregoing document(s) described as NOTICE OF WITHDRAWAL OF ANSWER TO
     COMPLAINT on all interested parties to this action by delivering
 8
          a copy                      an original
 9
     thereof in a sealed envelope addressed to each of said interested parties at the
10   following address(es):
11                             SEE ATTACHED SERVICE LIST
12
          (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
13         electronically filed using the Court’s Electronic Filing System which
           constitutes service of the filed document(s) on the individual(s) listed on the
14         attached service list.
15        (State)      I declare under penalty of perjury under the laws of the State of
           California that the above is true and correct.
16
          (Federal) I declare that I am employed in the office of a member of the bar of
17         this court at whose direction the service was made. I declare under penalty of
           perjury that the above is true and correct.
18
           Executed on December 19, 2018, at Orange, California.
19

20
                                                  /S/ Linda R. Arriaga
21
                                                  Linda R. Arriaga
22

23
                                                                  PROOF OF SERVICE
24

25

26

27

28   {2519 25207}                             1
     Case 2:17-cv-08574-DSF-E Document 41 Filed 12/19/18 Page 4 of 4 Page ID #:224




 1
                                        SERVICE LIST
 2

 3

 4    Murray M. Helm, Jr. JR.                       Attorneys for Plaintiff,
      LAW OFFICES OF MURRAY M. HELM, JR.            HUDSON P. DAVIS, INC.
 5    550 West C. Street, Suite 1155
      San Diego, CA 92101
 6    psestak@helmlaw.com;
      mhelm @helmlaw.com
 7
      Lyndon Y. Chee, Esq.                          Attorneys for Defendant,
 8    SMTD LAW, LLP                                 TRAVELERS CASUALTY AND
      1999 Harrison Street, Suite 660               SURETY COMPANY OF
 9    Oakland, CA 94612-3584                        AMERICA
      lc@smtdlaw.com;
10    lgray@smtdlaw.com
11
      Michael J. Timpane, Esq.
12    SALAMIRD MORROW TIMPANE & DUNN
      LLP
13    One Sansome Street, Suite 3500
      San Francisco, CA 94104
14    mt@smtdlaw.com
      essmtdlaw.com
15    lgray@smtdlaw.com
16

17

18

19

20

21

22

23

24

25

26

27

28   {2519 25207}                          2
